385 U.S. 373
87 S. Ct. 533
17 L. Ed. 2d 429
GENERAL MOTORS CORP. etc.v.APPEAL BOARD OF MICHIGAN EMPLOYMENT SECURITY COMMISSION.
No. 658.
Supreme Court of the United States
December 12, 1966

Aloysius F. Power, for appellant.
Frank J. Kelley, Atty. Gen. of Michigan, Robert A. Derengoski, Sol. Gen., and George M. Bourgon and Edward J. Setlock, Asst. Attys. Gen., for appellees Appeal Board of Michigan Employment Security Commission and others.
Abraham L. Zwerdling, Bruce A. Miller and Sheldon L. Klimist, for appellees Stinson and others.
PER CURIAM.


1
The motions to dismiss are granted and the appeal is dismissed for want of a substantial federal question.